Case 7:19-cv-00324-GEC-PMS Document 215 Filed 10/30/20 Page 1 of 7 Pageid#: 1509



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

  MICHAEL DERRICK EDWARDS,                         )
           Plaintiff,                              )           CASE NO. 7:19CV00324
                                                   )
  v.                                               )           MEMORANDUM OPINION
                                                   )
  BARRY KANODE, ET AL.,                            )           By: Hon. Glen E. Conrad
           Defendants.                             )           Senior United States District Judge


         In this civil rights action under 42 U.S.C. § 1983, the plaintiff, Michael Derrick Edwards,

  a Virginia Department of Corrections (“VDOC”) inmate proceeding pro se, alleges that defendant

  Lisa Parks, a registered nurse (“RN”), acted with deliberate indifference to his serious medical

  needs after he was placed in five-point restraints. The case is presently before the court on RN

  Parks’ motion to dismiss on the ground of qualified immunity, her motion for summary judgment,

  and Edwards’ responses thereto. After review of the record, the court concludes that RN Parks’

  motion for summary judgment must be denied.

                                         I. BACKGROUND

         On November 27, 2018, at River North Correctional Center (“River North”), Edwards was

  involved in an altercation with prison officials, who used a patrol dog that bit Edwards in several

  places. Officials then took Edwards to a medical surveillance cell and placed him into five-point

  restraints for sixteen hours—lying on a bed on his back with a restraint around each limb and his

  chest. In his verified pleadings, Edwards states that RN Parks “approved of [his] being strapped

  down in 5-point restraint[s] knowing [he] had an open wound on his back from a dog bite.” Third

  Am. Compl. 6, ECF No. 164-1; see also Resp. 3, ECF No. 204. Edwards contends that in so doing,

  RN Parks acted with deliberate indifference to his serious medical needs, in violation of his rights

  under the Eighth Amendment. He seeks monetary damages and injunctive relief for therapy and

  other follow up medical care.
Case 7:19-cv-00324-GEC-PMS Document 215 Filed 10/30/20 Page 2 of 7 Pageid#: 1510



           RN Parks offers her declaration and attached medical records in support of her motions.1

  The parties’ facts are mostly undisputed, except where otherwise noted. Nurse Payne documented

  that on November 27, 2018, the altercation involving Edwards, corrections officials, and a patrol

  dog was reported at about 4:35 p.m.2 Within minutes thereafter, Edwards was in the medical unit,

  and RN Parks was cleaning his injuries. See Mem. Supp. Mot. Summ. J. Ex. 1, Parks Aff. ¶ 10

  and Attach. 12, ECF No. 187-1. Nurse Payne marked on an anatomical figure that Edwards had

  an abrasion on his posterior neck, two lacerations on the right side of his lower back, two puncture

  wounds at the top of his right posterior thigh, two puncture wounds with slight laceration on his

  right posterior forearm, three puncture wounds with slight laceration on the dorsum of his right

  hand, three puncture wounds to his right anterior calf, eleven puncture wounds on his right anterior

  thigh, a laceration above his right eyebrow, a round abrasion on the left side of his forehead, edema

  and an abrasion above his left lip, and a round abrasion on his left anterior shoulder.

           Upon examination, Nurse Payne found that Edwards was alert and oriented times four, but

  there was edema to both sides of his face. She noted that Edwards denied chest pain, shortness of

  breath, or loss of consciousness, that he answered questions appropriately, and that he could tell

  the nurse where the canine contact had occurred. Nurse Payne’s notes indicate that all of the

  injury sites were cleaned with Hibiclens and saline; Bacitracin ointment was applied to all of the

  abrasions; and a laceration near Edwards’ right eye was sealed with Nu-skin and two steri-strips,

  per a verbal order from the facility physician, Dr. Stevens. None of Edwards’ other wounds was

  sealed or bandaged.            Nurse Payne also documented Dr. Stevens’ order for the antibiotic



           1
               The court notes that because NP Parks’ motion to dismiss on the ground of qualified immunity relies on
  evidence outside the pleadings submitted with her summary judgment motion, the court finds it to be subsumed into
  the separate motion for summary judgment under Rule 56 of the Federal Rules of Civil Procedure. Moreover, because
  the court finds material facts in dispute, NP Parks’ qualified immunity defense cannot be decided at this stage of the
  proceedings. See Willingham v. Crooke, 412 F.3d 553, 559 (4th Cir. 2005) (holding that genuine question of material
  fact as to reasonableness of official’s action or inaction precluded summary judgment on qualified immunity).
           2
               Nurse Payne is no longer a defendant in this action.
                                                              2
Case 7:19-cv-00324-GEC-PMS Document 215 Filed 10/30/20 Page 3 of 7 Pageid#: 1511



  Augmentin, which was administered that evening and continued thereafter. Nurse Payne noted

  that Edwards could follow commands, had a full range of motion of all extremities, and ambulated

  with security officers to medical observation cell two, where he was housed per Dr. Stevens’ order.

  Dr. Stevens also ordered nursing staff to take vital signs within two hours, at the beginning of each

  shift, and as needed; to perform a neurology check every four hours for twenty-four hours; and to

  provide a regular diet and current medications.

         A security official, Captain Blevins, ordered his officers to place Edwards into five-point

  restraints, which they did at about 5:20 p.m. Video footage Edwards has obtained through

  discovery and presents as part of his case shows that this restraint process left him lying naked on

  his back on a padded, vinyl-topped table. Nurse Payne noted that when the security officers

  completed their tasks, as required by Virginia Department of Corrections procedure, the restraints

  were checked by an “RNCB as appropriate.” Parks Aff. at ¶ 10. The applicable procedure states:

         Medical personnel must be advised when a decision is made to apply restraints
         within a cell and shall advise as to whether the offender has a condition that alters
         the general application of restraints. A nurse or other qualified medical person must
         examine the offender as soon as possible after restraints have been applied to ensure
         that circulation is adequate.

  Operating Procedure (“OP”) 420.2(VI)(D)(2)(c) (see Order 1, ECF No. 196).

         RN Parks states that she was the “RNCB” who checked the placement of the restraints on

  Edwards that day—around each wrist, each ankle, and his chest. Parks Aff. at ¶ 11. RN Parks

  declares, “There were no contraindications for the restraints, and no restraints were placed over

  any of [Edwards’] wounds.” Id. RN Parks states that as a medical department staff member at

  River North, she does not have authority to approve or disapprove the use of offender restraints of

  any kind. She declares that her role in the restraint process was merely to check that the restraints

  were safely applied to Edwards’ limbs and chest, that she made this assigned check, and that she




                                                    3
Case 7:19-cv-00324-GEC-PMS Document 215 Filed 10/30/20 Page 4 of 7 Pageid#: 1512



  found the restraints to be “properly placed” such that they “should not pose a threat to [Edwards’]

  health or safety.” Id. at ¶ 23.

          Edwards remained restrained throughout the night, with one brief release to use the toilet.

  At approximately 9:14 a.m., Dr. Stevens evaluated Edwards’ injuries. Video footage of this

  examination indicates that the doctor had officers release Edwards from the chest and arm

  restraints to allow assessment of the dog bite injuries on his back. The doctor did not provide

  further treatment of the back injuries at that time. He documented that Edwards was stable, alert,

  oriented, and in no distress, but was complaining of headache and generalized body aches from

  being restrained. Edwards was thereafter released from the restraints and transferred to another

  prison facility.

                                          II. DISCUSSION

          A court should grant summary judgment only when the pleadings and the record reveal

  that “there is no genuine dispute as to any material fact and the movant is entitled to a judgment

  as a matter of law.” Fed. R. Civ. P. 56(a); see, e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322-

  23 (1986); Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986). A genuine dispute of fact

  exists “if the evidence is such that a reasonable jury could return a verdict for the nonmoving

  party.” Anderson, 477 U.S. at 248. In considering a motion for summary judgment, the court

  must view the facts and the reasonable inferences to be drawn from the facts in the light most

  favorable to the party opposing the motion. Id. at 255. “Because credibility determinations, the

  weighing of the evidence, and the drawing of legitimate inferences from the facts are jury

  functions, not those of a judge,” the court’s inquiry on summary judgment must be “whether the

  evidence in this case presents a sufficient disagreement to require submission to a jury or whether




                                                   4
Case 7:19-cv-00324-GEC-PMS Document 215 Filed 10/30/20 Page 5 of 7 Pageid#: 1513



  it is so one-sided that one party must prevail as a matter of law.” McAirlaids, Inc. v. Kimberly-

  Clark Corp., 756 F.3d 307, 310 (4th Cir. 2014). 3

          To state a claim under § 1983, a plaintiff must allege “the violation of a right secured by

  the Constitution and laws of the United States, and must show that the alleged deprivation was

  committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988).

  An inmate’s Eighth Amendment protections against cruel and unusual punishment include a right

  to the medical care necessary to address his serious medical needs. Estelle v. Gamble, 429 U.S.

  97, 103-04 (1976). Specifically, a prison official’s “deliberate indifference to an inmate’s serious

  medical needs constitutes cruel and unusual punishment under the Eighth Amendment.” Jackson

  v. Lightsey, 775 F.3d 170, 178 (4th Cir. 2014).

          The first, medical need portion of this legal standard is objective. It requires showing that

  the inmate’s medical condition is, objectively, “serious—one that has been diagnosed by a

  physician as mandating treatment or one that is so obvious that even a lay person would easily

  recognize the necessity for a doctor’s attention.” Id. A medical condition is “objectively serious

  when it would result in further significant injury or unnecessary and wanton infliction of pain if

  not treated.” Formica v. Aylor, 739 F. App’x 745, 755 (4th Cir. 2018).

          Taking Edwards’ evidence in the light most favorable to him, the court concludes that he

  may be able to prove that the unbandaged dog bite wounds on his lower back qualified as

  objectively serious. The doctor ordered that they be cleaned with ointment and that Edwards

  receive an antibiotic medication immediately. It is also undisputed that these wounds were not

  bandaged.

          The second, deliberate indifference portion of the Eighth Amendment standard is

  subjective. The plaintiff must show, by direct or circumstantial evidence, that the defendant,


         3
           The court has omitted internal quotation marks, alterations, and/or citations here and throughout this
  memorandum opinion, unless otherwise noted.
                                                      5
Case 7:19-cv-00324-GEC-PMS Document 215 Filed 10/30/20 Page 6 of 7 Pageid#: 1514



  subjectively, knew of and disregarded an excessive risk to inmate safety or health. Farmer v.

  Brennan, 511 U.S. 825, 837 (1994). The evidence must support findings that the defendant was

  “aware of facts from which the inference could be drawn that a substantial risk of serious harm

  exist[ed], and that she “also dr[e]w the inference.” Id. While the inmate need not show the prison

  official “acted or omitted to act for the very purpose of causing harm or with knowledge that harm

  will result,” the inmate must show “more than mere negligence.” Id. at 835. Similarly, an inmate’s

  mere disagreement with “questions of medical judgment” as to the appropriate course of treatment

  will not support a finding of deliberate indifference. Russell v. Sheffer, 528 F.2d 318, 319 (4th

  Cir. 1975). An inmate has no “constitutional right to the treatment of his choice,” so long as the

  medical treatment provided was “adequate to address the prisoner’s serious medical need.”

  De’lonta v. Johnson, 708 F.3d 520, 526 (4th Cir. 2013); Bowring v. Godwin, 551 F.2d 44, 48 (4th

  Cir. 1977) (holding that essential test for constitutionally required medical care “is one of medical

  necessity and not simply that which may be considered merely desirable”).

         Drawing all reasonable inferences from the evidence in Edwards’ favor, the court

  concludes that he may be able to show that RN Parks acted with deliberate indifference to a serious

  medical need in failing to object, for medical reasons, to the nature of Edwards’ placement in

  restraints. Specifically, Edwards may be able to persuade a jury that RN Parks must have known

  from obvious facts that restraining Edwards, naked on the table with open wounds on his back,

  created an excessive risk of serious harm—both pain and the risk of infection—from exposure of

  the wound to the table’s surface during the lengthy restraint period. The court also concludes that

  Edwards may be able to prove that, contrary to RN Parks’ conclusory denial, she did have authority

  under OP 420.2(VI)(D)(2)(c) to protest, for medical reasons, the restraint of Edwards in this

  manner.




                                                   6
Case 7:19-cv-00324-GEC-PMS Document 215 Filed 10/30/20 Page 7 of 7 Pageid#: 1515



         For the stated reasons, the court concludes that material issues of fact remain in dispute

  which preclude summary judgment for RN Parks. Therefore, the court will deny her motion for

  summary judgment and dismiss her motion to dismiss as subsumed by that motion. An appropriate

  order will be entered herewith.

         The court will send a copy of this memorandum opinion and the accompanying order to

  plaintiff and counsel of record for the defendants.

                     30th day of October, 2020.
         ENTER: This ____

                                                _________________________________
                                                Senior United States District Judge




                                                   7
